United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-4427
                         ___________________________

                                    Troy Cramer

                       lllllllllllllllllllllPetitioner - Appellant

                                           v.

                             United States of America

                       lllllllllllllllllllllRespondent - Appellee
                                       ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Lincoln
                                  ____________

                           Submitted: November 1, 2017
                            Filed: November 8, 2017
                                  [Unpublished]
                                 ____________

Before WOLLMAN, GRUENDER, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

      Troy Cramer appeals the district court’s1 denial of his 28 U.S.C. § 2255 motion
challenging a sentence imposed when he pled guilty to conspiracy to distribute

      1
      The Honorable John M. Gerrard, United States District Judge for the District
of Nebraska.
methamphetamine. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

       Cramer was sentenced as a career offender to 262 months in prison. On appeal
he claims his sentence violates due process because he no longer qualifies as a career
offender after Johnson v. United States, 135 S. Ct. 2551 (2015). Johnson invalidated
as vague the residual clause of the Armed Career Criminal Act. Id. at 2557. Cramer
argues that the vagueness invalidation applies to an identically worded former
provision in the Sentencing Guidelines, which was applied in his case. Cramer is not
entitled to relief under section 2255 because the advisory Guidelines are not subject
to a void-for-vagueness challenge. See Beckles v. United States, 137 S. Ct. 886, 895
(2017).

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                     ______________________________




                                         -2-